DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addy (US 6695556).
Addy discloses a tailgate locking system, comprising: a) a tailgate pad body (12), which is configured to be mounted on a tailgate of a vehicle (see Fig. 1); and b) at least one bicycle holder structure (72); wherein the at least one bicycle holder structure is mounted on an inner side section of a top surface of the tailgate pad body (see Fig. 3); such that the at least one bicycle holder structure is configured to detachably secure a bicycle, such that a bicycle frame of the bicycle is detachably attached to the at least one bicycle holder structure (see Fig. 3).  
Addy further discloses at least one mounting strap assembly, which comprises: a) a mounting strap (16, 18), which is attached to an outer end of the tailgate pad body, such that the mounting strap extends from the outer end of the tailgate pad body, wherein the mounting strap is looped under a lower portion of the tailgate (see Figs. 1, 3); and b) a mounting strap receiver (38s), which is attached to an inner end of the tailgate pad body (see Fig. 3); such that a connection of the mounting strap receiver and the mounting strap is configured to be detachable; wherein the mounting strap receiver is configured to receive the mounting strap, when the tailgate pad body is folded over the tailgate (see Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addy (US 6695556) as applied to claim 10 above, and further in view of Marecek (US 5255464).
Addy discloses all limitations of the claim(s) as detailed above except does not expressly disclose the mounting strap receiver being a toothed cam buckle as claimed.
However, Marecek discloses a similar device wherein the attachment strap receiver is a toothed cam buckle (see Fig. 9).  
Because Addy and Marecek both teach closure mechanisms for the opening of a pouch, it would have been obvious to one of ordinary skill in the art to substitute the toothed cam buckle reciever taught by Marecek for the double ring receiver buckle taught by Addy to achieve the predictable result of securely attaching the mounting strap around the vehicle tailgate.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addy (US 6695556) as applied to claim 1 above, and further in view of Sierra (US 8602481).
Addy discloses all limitations of the claim(s) as detailed above except does not expressly disclose the security apertures as claimed.
However, Sierra teaches providing a similar device with grommets as attachment means (col. 1, ll. 51).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the grommets taught by Sierra to the tailgate device taught by Addy, in order to aid in securing the tailgate pad assembly to the vehicle tailgate as taught by Sierra (col. 1, ll. 45-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to located the apertures for the grommets wherever was desired or convenient, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
When viewed in combination, Addy as modified above results in a device with a) a left security aperture which is positioned on a lower left portion of the inner side section of the tailgate pad body; and b) a right security aperture which is positioned on a lower right portion of the inner side section of the tailgate pad body (when viewed in combination with Sierra as modified above); such that at least one security lock cable is attachable to at least one of the right security aperture and the left security aperture and the security lock cable is connectable to the vehicle, such that the tailgate pad body is secured to the vehicle (functional recitation).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addy (US 6695556) as applied to claim 1 above, and further in view of Warkentin (US 2008/0203752).
Addy discloses all limitations of the claim(s) as detailed above except does not expressly disclose the flap aperture as claimed.
However, Warkentin teaches a similar device which includes a flap aperture (60), which is positioned on the tailgate pad body, such that the flap aperture is configured to provide access to a portion of the tailgate of the vehicle (para 0063).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the aperture taught by Warkentin to the tailgate pad device taught by Addy, in order to allow access to the tailgate handle as taught by Warkentin (para 0063).

Allowable Subject Matter
9.	Claims 2-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 21-24 are allowed.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 10, 2022